It appears from the evidence that Bose Tosi, daughter of Dominic Tosi, a resident of Bureau County, Illinois, was afflicted with deafness, and that her said father placed her in charge of the Illinois School for the Deaf, located at Jacksonville, Illinois, for the purpose of being educated and taken care of by the said institution. That the said child was an inmate of said institution up and until October 30, 1920. It further appears from the evidence that the condition of the health of said child was such that a surgical operation was extremely dangerous. That an operation was performed upon the child under the direction of the immediate authorities of said institution, and that such operation was performed without the consent of the father of said child, the said child being then and there a minor. And it is charged by the said claimant that as a result of said operation and said Bose Tosi died on the 30th day of October, 1920. It further appears from the evidence that the claimant was put to considerable expense on account of the funeral and other incidentals. The Court finds that there is no legal liability resting on the State of Illinois under this claim; however, as a matter of equity and social justice this Court recommends an appropriation by the Legislature in the sum of fifteen hundred dollars ($1,500).